I concur in what has been said in the opinion prepared by Mr. Justice BROWN except what is there said concerning the power of the Governor to veto Section 14 of the Act here under consideration.
In short, Section 30 of Article III of the Constitution of 1885 requires that laws such as Chapter 22071, Acts of 1943 shall contain nothing except "items" of appropriations. It therefore contemplated that each provision of such legislative Act would necessarily constitute an "item" of appropriation.
So, when it was provided in Section 18 of Article IV of that Constitution that,
"The Governor shall have power to disapprove of any item or items of any bills making appropriations of money embracing distinct items, and the part or parts of the bill approved shall be the law, and the item or item of appropriation disapproved shall be void, unless repassed according to the rules and limitations prescribed for the passage of other bills over the Executive veto.", the intent and meaning was, and is, that the Governor has power to disapprove and veto any separate and distinct provision appearing in such bill. As used in this Section 18, the word "item" should be construed to mean "provision."
If this be not true, then in such cases as this the Governor would be required to veto the entire appropriation bill or else allow it to become a law carrying on its face provisions which *Page 76 
because of their inclusion being in violation of the Constitution are void and of no legal effect. Such result would defeat the very purpose of Section 18, supra.